Exhibit 10.1


Execution Version


MARKIT GROUP LIMITED
SECOND AMENDMENT TO CONTRACT OF EMPLOYMENT
PURSUANT TO THE EMPLOYMENT RIGHTS ACT 1996


Amendment dated as of January 24, 2017 (this “Amendment”) to the Contract of
Employment dated as of July 1, 2014 (the “Current Agreement”) between Markit
Group Limited (the “Company”) and Lance Uggla (“Executive”), as amended as of
March 19, 2016.


W I T N E S S E T H


WHEREAS, the Company and Executive have agreed to amend the terms and conditions
of the continued employment of Executive by the Company.


NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby by acknowledged by each of the parties, the Company and Executive hereby
agree as follows:


1.
AMENDMENTS


(a)    Clause 2.3 and clause 9.1.4 of the Current Agreement are hereby deleted
in their entirety.


(b)    Clause 2.4 of the Current Agreement is hereby renumbered as clause 2.3,
and all other references to clause 2.4 in the Current Agreement will be read to
refer to clause 2.3.




2.
EFFECTIVENESS OF AMENDMENT



This Amendment will become effective as of December 1, 2016.


***********


[Remainder of Page Left Intentionally Blank]







--------------------------------------------------------------------------------












In witness whereof this amendment has been signed as a deed and delivered on the
date written below.


Signed as a deed by:
 
 
 
 
 
 
 
/s/ Lance Uggla
 
1/24/2017
 
Lance Uggla
 
Date
 
 
 
 
 
In the presence of:
 
 
 
 
 
 
 
/s/ Tamara Juhnov
 
1/24/2017
 
Name / Signature
 
Date
 
 
 
 
 
Signed on behalf of Markit Group Limited by:
 
 
 
 
 
 
 
/s/ Chris McLoughlin
 
1/24/2017
 
Name / Signature
 
Date
 








